Citation Nr: 1510827	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertonicity of the right plantar flexion muscle group, claimed as a right foot disability, to include as secondary to service-connected degenerative arthritis/degenerative disc disease (lumbar spine disability) and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability.

3. Entitlement to service connection for allergies and/or a sinus disability, to include as secondary to a service-connected scar, left nose.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims on appeal. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a February 2015 Appellate Brief.

The issues of entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability, and entitlement to service connection for allergies and/or a sinus disorder, to include as secondary to a service-connected scar, left nose, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Medical evidence demonstrates that the Veteran's hypertonicity of the right plantar flexion muscle group, claimed as a right foot disability, is secondary to his service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability.




CONCLUSION OF LAW

The criteria for service connection for hypertonicity of the right plantar flexion muscle group, claimed as a right foot disability, as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.              § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131. 
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Id. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his November 2008 request for reconsideration of his denied claim, the Veteran asserted that he injured his right foot during service and continues to experience right foot pain. Of note is an in-service treatment record dated in December 1989 indicating that the Veteran was diagnosed with right foot sprain after an inversion injury. His July 1996 service separation physical examination and report of medical history were silent for a right foot disability. However, in an August 2010 statement, the Veteran asserted that his right foot disability was secondary to his lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability. Of record are complaints of right lower extremity pain, with foot symptoms; and he is service connected for a lumbar spine disability and associated sciatic nerve paralysis, right lower extremity. 

On VA examination in June 2011, the examiner diagnosed the Veteran with hypertonicity of the plantar flexor muscles and opined that such was secondary to his back and sciatic nerve conditions due to disuse and the severity of the conditions. The examiner provided reasoning for the etiological opinion and reviewed the claims file and the Veteran's medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). There is thus no basis upon which to further question this opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, there is medical evidence that the Veteran's hypertonicity of the right plantar flexion muscle group, claimed as a right foot disability, is secondary to his service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability, and the Board concludes that service connection for the same is warranted. 38 U.S.C.A. § 5107; 38 C.F.R.           § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Service connection for hypertonicity of the right plantar flexion muscle group, claimed as a right foot disability, to include as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability, is granted.


REMAND

Preliminarily, the Board notes that while the December 2011 Supplemental Statement of the Case (SSOC) included the pertinent laws and regulations related to secondary service connection, the Veteran has not been provided notice of the same, as to what the evidence is needed in order to substantiate his claims. On remand, the AOJ should send the Veteran sufficient notice as to his claims on appeal on a secondary basis. Also, the most recent VA treatment records dated with the claims file are dated in August 2011. On remand, the AOJ should obtain the Veteran's updated VA treatment records.

In his November 2008 request for reconsideration of his denied claim for service connection for a right hip disability, the Veteran asserted that he injured his right hip during service and continues to experience right hip pain. The Veteran's service treatment records indicate that he complained of right hip pain after a fall on his buttocks during a basketball game in June 1988 and was diagnosed with musculoskeletal strain. His July 1996 service separation physical examination and report of medical history were silent for a right hip disability. However, in an August 2010 statement, the Veteran asserted that his right hip disability was secondary to his lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability. 

Of record is lay and medical evidence demonstrating that the Veteran has reported right lower extremity pain, and specifically, right hip pain. The Veteran sought VA treatment in April 2010 for pain in the right thigh with some give-way type weakness in the right leg, with chronic back pain and right hip pain. There was wasting in the right lower extremity. Following physical examination and magnetic resonance imaging (MRI), the Veteran was diagnosed with L5-S1 hemilaminectomy and discectomy on the right, with right leg and hip pain. The treatment provider reported that he would order electromyography (EMG) conduction tests to determine if there were any other roots involved with denervation. Neither the VA MRI nor EMG reports appear to be of record.

The Veteran is service-connected for three disabilities related to his right lower extremity:  sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability; patella-femoral syndrome, degenerative joint disease, right knee, and by the decision herein, hypertonicity of the right plantar flexion muscle group. It remains unclear to the Board if the Veteran indeed has a right hip disability. It is significant that he incurred a right hip strain during service, has reported right hip pain since that time and has complained of such during VA treatment, and April 2010 VA treatment records contain a diagnosis of L5-S1 hemilaminectomy and discectomy on the right, with right leg and hip pain. 

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). However, in this case, it is significant that the Veteran has been service-connected for sciatic nerve paralysis, right lower extremity, on the basis that he had L5-S1 hemilaminectomy and discectomy on the right and has right lower extremity pain. This pain has been noted to be in the right leg and right hip. On VA examination in January 2009, he presented with an entire right leg with diminished light touch, without focal pattern detected, and the examiner specifically noted sciatic nerve involvement. Thus, on remand, the AOJ should afford the Veteran a VA examination to determine if he has a right hip disability and if so, whether such is related to service or a service-connected disability.

In his November 2008 request for reconsideration of his denied claim for service connection for his allergies and/or sinus disability, the Veteran asserted that his allergies and/or a sinus disability should be considered as part of his service-connected scar, left nose. He asserted that he incurred nose and cheek scars during service as a result of a severe allergic reaction to over-the-counter medication and exposure to toxic fumes in Japan, as discussed in the October 2009 Compensation and Pension Service Bulletin and the April 2010 development letter. His DD-214, his service separation document, indicates that his last duty station was the Naval Air Facility (NAF) at Atsugi, Japan, in October 1996, the location and date cited by the VA documents pertaining to exposure. 

The Veteran's service treatment records dated in March 1994 indicate that the Veteran presented with lesions on his nose. In May 1995, he complained of sinus congestion and was diagnosed with seasonal allergic rhinitis with sinus congestion. In May 1996, the Veteran presented with allergic reaction to medication and was diagnosed with urticarial allergic reaction. His July 1996 service separation physical examination and report of medical history were silent for allergies and/or a sinus disability. After service, in July 1997, he sought treatment and was diagnosed with allergic rhinitis and environmental allergies. During VA treatment in April 2009, chronic nasal congestion was noted. 

It is not clear to the Board if the Veteran currently has allergies and/or a sinus disability. It is significant that he incurred seasonal rhinitis with sinus congestion, skin lesions of the nose, and urticarial allergic reaction during service, and chronic nasal congestion was found on physical examination during VA treatment. Thus, on remand, the AOJ should afford the Veteran a VA examination to determine if he has allergies and/or a sinus disability and if so, whether such is related to service or a service-connected disability. 


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient notice pertaining to his claim of entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability and his claim of entitlement to service connection for allergies and/or a sinus disability, to include as secondary to a service-connected scar, nose.

2. Obtain and associate with the claims file the Veteran's treatment records maintained by the Mountain Home VA Medical Center (VAMC) dated from August 2011 to the present, as well as the MRI and EMG results noted by the VA treatment provider in April 2010. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner as to his claimed right hip disability.

(a) The examiner should provide a diagnosis for any right hip disability found present. The examiner should specifically consider:  (1) the Veteran's report of right hip pain; (2) the January 2009 VA examination report indicating that the Veteran presented with an entire right leg with diminished light touch, without focal pattern detected; and (3) the April 2010 VA treatment discussing L5-S1 hemilaminectomy and discectomy on the right with right leg and right hip pain. All indicated tests should be conducted.

(b) For any right hip disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any right hip disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service June 1988 right hip pain and diagnosed muscle strain after a fall and his report of continued right hip pain. 

(c) For any right hip disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any right hip disability is proximately due to, or the result of, his service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any right hip disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine disability and/or sciatic nerve paralysis, right lower extremity, associated with a lumbar spine disability.

4. Then, schedule the Veteran for a VA examination with an appropriate examiner as to his claimed allergies and/or sinus disability. Inform the examiner that the Veteran was at the NAF at Atsugi, Japan, during his service and may have been exposed to toxins. 

(a) The examiner should provide a diagnosis for any allergies and/or sinus disability, specifically considering the April 2009 VA treatment discussing chronic nasal congestion. All indicated tests should be conducted.

(b) For any allergies and/or sinus disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any allergies and/or sinus disability was incurred in service, or is otherwise related to service. The examiner should specifically consider:  (1) his in-service March 1994 skin lesions; (2) the Veteran's in-service May 1995 treatment for seasonal allergies with sinus congestion; (3) his in-service May 1996 allergic reaction to over-the-counter medication, diagnosed as an urticarial allergic reaction; and (4) his in-service exposure to chemicals, toxins, and environmental contaminants at the NAF in Atsugi, Japan, from burning and disposal of industrial and medical waste. 

(c) For any allergies and/or sinus disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any allergies and/or sinus disability is proximately due to, or the result of, his service-connected nose scar. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any allergies and/or sinus disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his nose scar. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiners should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


